ROSSMAN, J.
Lane County of this state has a charter of the kind for which ORS 208.720 makes provision. An initiative measure has been filed with the County’s Director, Department of Records and Elections which seeks an amendment of the charter under the initiative. The District Attorney for Lane County, acting pursuant to ORS 254.030 to 254.170 and 255.410 to 255.450, prepared a ballot title for the amendatory measure. The petitioner in this proceeding is dissatisfied with the *234ballot title prepared by the District Attorney and wishes to appeal. Being uncertain concerning the manner, the petitioner filed identical appeals with this court and with the Circuit Court for Lane County.
Oregon Constitution, Article VI, Section 10, states:
“The Legislative Assembly shall provide by law a method whereby the legal voters of any county, by majority vote of such voters voting thereon at any legally called election, may * * * amend * * # a county charter. * * *”
ORS 203.780, enacted pursuant to that mandate, in making provision for the exercise of initiative and referendum powers by counties, provides that the functions performed in state legislation by the state officials therein named shall be discharged in county matters by the local officials that are specified in that same statute. It is in that manner that the District Attorney is required to provide for initiative measures a ballot title. Exercising the power, he wrote the ballot title which is now under challenge. No section of our laws provides for an appeal to this court from a ballot title prepared by the District Attorney and our Constitution grants none. This appeal is dismissed.